Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The notice of allowability of 9/15/2021 is hereby withdrawn (see interview summary), as a result of quality review. 
Claims 1-4, 6-8, 18, 21-22, 25-26, 31, 39-44, 47-48 are still at issue and under examination.
Specification
In page 16, lines 1-14, the description provided for Figure 1 does not refer to part B, as required for full compliance with description of drawings. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because Claim 1 is drawn to a “transcription cassette comprising anyone of 4 different types of nucleic acid molecules.  Among these 4 sections (i-iv) of claim 1 , the very 1st one “a nucleic acid molecule comprising nucleotide sequence set forth in SEQ ID NO:1 or 2” wherein said “nucleic acid molecule is operably linked to a promoter adapted for expression in a bacterial host cell” is the one that reads on the natural nucleic acid sequence.  A perusal of the sequence listing shows that  SEQ ID NO:1 and 2 are from Campylobacter 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation “said carrier polypeptide” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 25-26 and 31 102(a)(2) as being anticipated or in the alternative as obvious under 35 U.S.C. 103(a) by the disclosure of Wren et al. “Wren” (US Patent No. 10,646,562 (Issued on 5-12-2020 with an effective filing date of 1-17-2014).  It is to be noted that even though this reference patent is issued to the same assignee with two common inventors of the instant application, applicants cannot overcome this rejection by claiming any of the exceptions under 102b as the effective date of the reference patent goes way back to 2014.
Instant Claims 21, 25-26 and 31 are drawn to a bacterial cell genetically modified with a transcription cassette or a vector comprising said cassette, wherein said cassette comprises a nucleic acid sequence encoding a Campylobacter sputorum’s oligosaccharyl transferase enzyme, wherein said bacterial cell is a non-human pathogen and is a zoonotic bacterial species.  Instant Claim 31 is also drawn to a 
The reference of Wren actually teaches an identical invention.  See claims 1, 14, 16 and 20 of the reference.  A perusal of sequence listing shows that SEQ ID NO:22 claimed in claim 1 as part of the transcription cassette is a nucleic acid sequence from Campylobacter sputorum encoding the oligosaccharyl transferase enzyme.  Also see figure description for figure 9 and 10, (column 11).  For more anticipatory teachings please see the entire claim set of the reference patent.  Unless applicants can show that the Campylobacter sputorum contains two isoforms of the nucleic acid sequence that encodes oligosaccharyl transferase, it can be safely concluded that the sequences taught in the reference patent are inherently one and the same as that being claimed in the instant application.  In the alternative, it can also be argued that based on the teachings of the reference patent it would have been obvious to one of ordinary skill in the art to arrive at the same invention by isolating the nucleic acids encoding oligosaccharyl transferase enzyme from the same Campylobacter sputorum source of another species of Campylobacter such as C. jejuni (which seems to have a nucleic acid sequence that is at least 97% identical to SEQ ID NO:1
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25-26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wren (cited above) for the same reasons explained above.
Allowable Subject Matter
Claims 39-44, 47-48 remain allowed because the claimed nucleic acid molecules are free of prior art. Further, the prior art fails to suggest such specifically claimed nucleic acid molecules. Hence, said products are also non-obvious.
Since said nucleic acid molecules are both novel and non-obvious, cassettes, vectors and host cells comprising said molecules and a method of preparing one or more glycoproteins utilizing cells comprising said nucleic acid molecules are also novel and non-obvious.
Claims 2-4, 6-7, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656